                                                                                                  FILED
                                                                                         2019 Sep-19 PM 03:40
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

BENJAMIN BRADFORD LANEY, et al.,               )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )   Case No.: 4:18-cv-01540-SGC
                                               )
ROBERT K. MALONE, et al.,                      )
                                               )
       Defendants.                             )

                       MEMORANDUM OPINION & ORDER 1

       This is a personal injury action arising out of a motor vehicle accident. The

operative pleading is the third amended complaint filed by Benjamin Bradford Laney

(“Benjamin Laney”); Dax Jonathan Stiefel (“Stiefel”); and Gerald Don Laney, d/b/a

Laney Electric, Limited Liability Company (“Laney Electric”), naming as defendants

Robert K. Malone (“Malone”); The Cincinnati Insurance Company (“Cincinnati”); Mid-

Century Insurance Company (“Mid-Century”); State Farm Mutual Automobile Insurance

Company (“State Farm”); and Greenwood Motor Lines, Inc., d/b/a R+L Carriers

(“Greenwood”). (Doc. 31). Before the undersigned is a motion filed by defendants

Malone and Greenwood. (Doc. 36). The moving defendants request (1) dismissal of the

plaintiffs’ wantonness claim; negligent hiring, training, and/or supervision claim; and

negligent entrustment claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure; (2) a more definite statement with respect to the plaintiffs’ other claims


1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 17).
pursuant to Rule 12(e) of the Federal Rules of Civil Procedure; and (3) an allegation

related to Greenwood’s accident history be stricken pursuant to Rule 12(f) of the Federal

Rules of Civil Procedure. (Id.). For the reasons discussed below, the motion is due to be

granted in part and denied in part.

I. Facts

       In relevant part, the plaintiffs allege that on or about May 17, 2018, Benjamin

Laney and Stiefel were travelling north on Gault Avenue in a 2001 Chevrolet C34 pickup

truck titled to Laney Electric (the “pickup truck”). (Doc. 31 at ¶ 9). 2 While acting as an

agent of and in the line and scope of his employment with Greenwood, Malone was

driving behind them in a 2015 Peterbilt 18-wheel truck (the “tractor-trailer”). (Id. at ¶¶ 9,

33, 37). When the plaintiffs slowed to allow a vehicle in front of them to make a right

turn off Gault Avenue, Malone failed to slow, and the tractor-trailer collided with the rear

end of the pickup truck. (Id. at ¶ 9). 3 Preceding impact, Malone was not maintaining a

safe distance, was not looking ahead, was driving at a dangerous speed, was distracted by

electronic devices, and was fatigued from working more hours than permitted by the

Federal Motor Carrier Safety Regulations. (Id. at ¶¶ 13, 15). Based on these allegations,

the plaintiffs assert claims for negligence and wantonness against Malone. (Id. at ¶¶ 11-

16). They seek to hold Greenwood liable for Malone’s negligence and/or wantonness on

theories of agency and respondeat superior. (Id. at ¶¶ 32-39).


2
  Benjamin Laney was driving the pickup truck, and Stiefel was riding in the front passenger
seat. (Doc. 31 at ¶ 9).
3
  As a result of the accident, Benjamin Laney and Stiefel suffered personal injuries, and Laney
Electric’s pickup truck was totaled. (Doc. 31 at ¶ 10).
                                              2
       The plaintiffs further allege Greenwood failed to use reasonable care in hiring,

training, and/or supervising Malone.       (Id. at ¶ 43).     According to the plaintiffs,

Greenwood knew or should have known Malone was incompetent and posed an undue

risk of harm to others. (Id. at ¶¶ 44, 51). The plaintiffs claim that records maintained by

the Federal Motor Carrier Safety Administration show that within the past 24 months,

drivers employed by Greenwood have been involved in 461 accidents, including 12

accidents involves fatalities and 137 accidents involving injuries. (Id. at ¶ 45). Based on

these allegations, the plaintiffs assert a claim for negligent hiring, training, and/or

supervision against Greenwood. (Id. at ¶¶ 40-48).

       Finally, the plaintiffs allege Greenwood know or should have known Malone was

a dangerous, reckless, heedless, indifferent, and/or incompetent driver. (Id. at ¶ 51).

Based on this allegation, the plaintiffs assert a negligent entrustment claim against

Greenwood. (Id. at ¶¶49-52).

II. Discussion

       A. Rule 12(b)(6)

       Rule 12(b)(6) must be considered against the backdrop of Rule 8(a)(2) of the

Federal Rules of Civil Procedure.       Rule 8(a)(2) “requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the … claim is and the grounds upon which it rests.’” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355

U.S. 41, 47 (1957)).      Rule 8 “does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the defendant-unlawfully-harmed me accusation.”
                                             3
Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (quoting Twombly, 550 U.S. at 555).

“[L]abels and conclusions,” “a formulaic recitation of the elements of a cause of action,”

and “naked assertion[s] devoid of further factual enhancement” are insufficient. Id. at

678 (quoting Twombly, 550 U.S. at 555, 557) (internal quotation marks omitted).

       To survive a motion to dismiss for failure to state a claim on which relief may be

granted brought pursuant to Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550

U.S. at 556).

                1. Wantonness

       “To hold a defendant liable for wanton conduct in Alabama, a plaintiff must

establish a high degree of culpability.” Craft v. Triumph Logistics, Inc., 107 F. Supp. 3d

1218, 1220 (M.D. Ala. 2015). “While negligent conduct is characterized by inattention,

thoughtlessness, or heedlessness and a lack of due care, wantonness is characterized by a

conscious act.” Id. (internal quotation marks and citation omitted). Wantonness requires

proof of “the conscious doing of some act or the omission of some duty while knowing of

the existing conditions and being conscious that, from doing or omitting to do an act,

injury will likely or probably result.” Ex parte Essary, 992 So. 2d 5, 9 (Ala. 2007) (citing
                                             4
Bozeman v. Central Bank of the South, 646 So. 2d 601, 603 (Ala. 1994)). “Knowledge

need not be proven directly but may be inferred from the facts of the case.” Klaber v.

Elliott, 533 So. 2d 576, 579 (Ala. 1988).

       Alabama courts presume a defendant did not consciously engage in self-

destructive behavior, that is behavior that would likely or probably cause harm not only

to others but also to the defendant. See Ex parte Essary, 992 So. 2d at 12. This

presumption may be overcome by a showing the defendant’s judgment was impaired

(e.g., by the consumption of alcohol) or that the conduct at issue was “so inherently

reckless that [a court] might otherwise impute to [the defendant] a depravity consistent

with disregard of instincts of safety and self-preservation.” Id. “ ‘Inherently reckless’

behavior, for example, might be driving in reverse on a major interstate, driving through

an intersection at a very fast speed after ignoring a stop sign, or abruptly moving from the

right lane into the left lane after seeing a video store on the left and deciding to stop and

get a movie.” Craft, 107 F. Supp. 3d at 1222 (internal quotation marks and citations

omitted). “In each of these instances, something more than mere inattention, that is, an

exacerbating circumstance, contributed to the accident.” Id.

       The plaintiffs allege Malone was not maintaining a safe distance, was not looking

ahead, was distracted by electronic devices, was fatigued from overwork, was driving at a

dangerous speed, and failed to reduce that speed before making impact with their pickup

truck. While the allegations, standing alone, demonstrate inattention or a lack of due

care, taken together, they permit the inference Malone knew the way in which he was

operating the tractor-trailer was likely or probable to cause injury. See Hicks v. Dunn,
                                             5
819 So. 2d 22, 24 (Ala. 2001) (“This Court has held that while speed alone does not

amount to wantonness, speed, coupled with other circumstances, may amount to

wantonness.”); Hornady Truck Line, Inc. v. Meadows, 847 So. 2d 908, 916 (Ala. 2002)

(holding speed at which driver was operating tractor-trailer, coupled with weather

conditions and driver’s inattention, was sufficient to permit submission of wantonness

claim to jury). Moreover, driving a tractor-trailer at a dangerous speed and unsafe

proximity to another vehicle without looking ahead, while fatigued from overwork and

distracted by electronic devices, suggests the kind of disregard for self-preservation

necessary to rebut the presumption discussed above. See, e.g., Johnson v. Baldwin, 584

F. Supp. 2d 1322, 1328 (M.D. Ala. Nov. 3, 2008) (holding that driving in reverse on a

major interstate was inherently reckless) (cited in Craft). Accordingly, the plaintiffs have

alleged facts sufficient to permit their wantonness claim to move forward at this stage of

the litigation.

                  2. Negligent Hiring, Training, Supervision, and Entrustment

       Under Alabama law, the torts of negligent hiring, training, supervision, and

entrustment all require a plaintiff to show an employer knew or should have known its

employee was incompetent. See Buckentin v. SunTrust Mortg. Corp., 928 F. Supp. 2d

1273, 1288 (N.D. Ala. 2013) (negligent hiring, supervision, and entrustment); Armstrong

Bus. Servs. v. AmSouth Bank, 817 So. 2d 665, 682 (Ala. 2001) (negligent supervision);

Big B, Inc. v. Cottingham, 634 So. 2d 999, 1002-03 (Ala. 1993) (negligent training and

supervision), abrogation on other grounds recognized by Horton Homes, Inc. v. Brooks,

832 So. 2d 44 (Ala. 2001); Bruck v. Jim Walter Corp., 470 So. 2d 1141, 1144 (Ala. 1985)
                                             6
(negligent entrustment); Brown v. Vanity Fair Mills, Inc., 277 So. 2d 893, 895 (Ala.

1973) (negligent hiring and entrustment).

       The plaintiffs’ third amended complaint contains no facts to support their

allegation Greenwood knew or should have known Malone was incompetent. Without

any such facts, the pleading fails to state a plausible claim for negligent hiring, training,

supervision, or entrustment. See Bush v. J.P. Morgan Chase Bank, N.A., 2016 WL

324993, at *9 (N.D. Ala. Jan. 27, 2016) (holding plaintiff failed to state claim for

negligent training and supervision, where amended complaint was devoid of facts

regarding what notice employer had of employees’ alleged incompetency). 4

       The plaintiffs argue discovery must be exchanged to determine whether Malone

was incompetent and whether Greenwood knew or should have known Malone was

incompetent. (Doc. 37 at 8). Without facts to add substance to the allegation Greenwood

knew Malone was incompetent, plaintiffs have done no more than recite the elements of

the claims at issue and plead legal conclusions. To permit the plaintiffs to conduct

discovery under such circumstances would contravene Twombly and Iqbal, which instruct

that neither legal conclusions nor a formulaic recitation of the elements of a claim are

sufficient to survive a Rule 12(b)(6) motion to dismiss but, rather, a complaint must

contain facts. See Twombly, 550 U.S. at 555, 557, 570; Iqbal, 556 U.S. at 678. In Iqbal,

the Supreme Court made clear the Federal Rules of Civil Procedure “ do[] not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions” and that

4
  The plaintiffs note Bush involved attempted foreclosure proceedings, while the instant case
involves a motor vehicle accident. (Doc. 37 at 9). Even so, the pleading requirements for a
negligent training and supervision claim are the same.
                                             7
where a “complaint is deficient under Rule 8, [a plaintiff] is not entitled to discovery,

cabined or otherwise.” 556 U.S. at 678-79, 686. Likewise, the Eleventh Circuit has held

“discovery follows the filing of a well-pleaded complaint. It is not a device to enable the

plaintiff to make a case when his complaint has failed to state a claim.” Carter v. DeKalb

County, Georgia, 521 F. App’x 725, 728 (11th Cir. June 4, 2013) (internal quotation

marks omitted); see also Brannan for Estate of Goodman v. West, 2018 WL 1440835, at

*4 n.4 (S.D. Ala. Mar. 22, 2018) (collecting cases rejecting requests that discovery be

permitted before claims are evaluated under established pleading standards).

       In the context of their response to the moving defendants’ request that certain

allegations related to Greenwood’s accident history be stricken pursuant to Rule 12(f),

the plaintiffs claim this history is relevant to the determination whether Greenwood knew

or should have known Malone was incompetent. (Doc. 37 at 10). However, the plaintiffs

do not allege Malone was involved in any of the accidents cited. Absent any such

connection, the facts of Greenwood’s accident history do not support the allegation

Malone was incompetent or the allegation Greenwood knew or should have known

Malone was incompetent.

       For the foregoing reasons, the plaintiffs’ negligent hiring, training, supervision,

and entrustment claims are due to be dismissed with prejudice, pursuant to Rule 12(b)(6).

The undersigned notes the plaintiffs have twice amended their complaint, and the

plaintiffs have not requested leave to further amend. See Bank v. Pitt, 928 F.2d 1108,

1112 (11th Cir. 1991) (“Where a more carefully drafted complaint might state a claim, a

plaintiff must be given at least one chance to amend the complaint before the district
                                            8
court dismisses the action with prejudice.”), overruled in part by Wagner v. Daewoo

Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002); Wagner, 314 F.3d at 542

(“A district court is not required to grant a plaintiff leave to amend his complaint sua

sponte when the plaintiff, who is represented by counsel, never filed a motion to amend

nor requested leave to amend before the district court.”).

       B. Rule 12(e)

       The moving defendants seek a more definite statement pursuant to Rule 12(e) on

the ground the third amended complaint is a quintessential “shotgun pleading.” (Doc. 36

at 15-16). While there are several types of shotgun pleadings, “[t]he most common type

– by a long shot – is a complaint containing multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that came

before and the last count to be a combination of the entire complaint.” Weiland v. Palm

Beach County Sheriff’s Office, 792 F.3d 1313, 1321, 1321 n.11 (11th Cir. 2015)

(collecting cases); see also Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg

Corp., 305 F.3d 1293, 1295 (11th Cir. 2002) (describing a complaint bearing these

characteristics as a “quintessential” or “typical” shotgun pleading). Each count of the

third amended complaint does incorporate by reference all preceding allegations.

However, each count also sets forth the specific allegations on which it relies. Moreover,

the pleading separates each claim into a different count and specifies against which of the

defendants the claim is brought. See Weiland, 792 F.3d at 1322-23 (identifying other

types of shotgun pleadings as those that do not separate each claim into a different count

and those that do not specify against which of multiple defendants a claim is brought).
                                             9
       The central problem with shotgun pleadings is that “they fail to one degree or

another, and in one way or another, to give the defendants adequate notice of the claims

against them and the grounds upon which each claim rests,” id. at 1323, thereby

thwarting the defendants’ ability to frame a responsive pleading, Anderson v. Dist. Bd. of

Trs. of Cent. Florida Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996). They also require a

court to undertake “ ‘the cumbersome task of sifting through myriad claims,’” id. at 367

(quoting Fullman v. Graddick, 739 F.2d 553, 557 (11th Cir. 1984)), and “sift[ing] out the

irrelevancies,” which “can be quite onerous,” Strategic Income Fund, 305 F.3d at 1295.

       The third amended complaint adequately notifies the moving defendants of the

claims asserted against them and the factual allegations underlying those claims.

Moreover, based on the third amended complaint the undersigned has been able to gather

the basis for this action, generally, and the claims asserted against the moving defendants,

specifically, with relative ease.     Under these circumstances, the third amended

complaint’s incorporation by reference does not warrant requiring the plaintiffs to

replead. See T-12 Entm’t, LLC v. Young Kings Enters., Inc., 36 F. Supp. 3d 1380, 1387-

88 (N.D. Ga. 2014) (holding plaintiff was not required to replead complaint that bore one

hallmark of shotgun pleading – repeated incorporation by reference – where complaint

otherwise provided defendants adequate notice of claims asserted against them and basis

for those claims, such that defendants were not prevented from preparing answer).

Accordingly, the moving defendants’ request for a more definite statement is due to be

denied.



                                            10
       C. Rule 12(f)

       Rule 12(f) permits a court to strike from a pleading any “immaterial, impertinent,

or scandalous matter.” FED. R. CIV. P. 12(f). “ ‘Immaterial’ matter is that which has no

essential or important relationship to the claim for relief or the defenses being pleaded . . .

.”   ARTHUR R. MILLER ET AL., 5C FED. PRAC. & PROC. CIV. § 1382 (3d ed.).                      “

‘[I]mpertinent’ matter consists of statements that do not pertain, and are not necessary, to

the issues in question.” Id. (noting “there is considerable overlap between the concepts of

‘impertinent’ and ‘immaterial’ matter”). “ ‘[S]candalous matter is that which improperly

casts a derogatory light on someone, most typically on a party to the action.” Id.

       The action of striking a pleading “ ‘is a drastic remedy to be resorted to only when

required for the purposes of justice.’” Augustus v. Bd. of Pub. Instruction of Escambia

County, Florida, 306 F.2d 862, 868 (5th Cir. 1962) (quoting Brown & Williamson

Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953)). 5 Accordingly,

motions to strike factual allegations are disfavored and “will usually be denied unless the

allegations have no possible relation to the controversy and may cause prejudice to one of

the parties.” Poague v. Huntsville Wholesale Furniture, 369 F. Supp. 3d 1180, 1192-93

(N.D. Ala. Feb. 20, 2019) (citing Augustus, 306 F.2d at 868); see also 5C FED. PRAC. &

PROC. CIV. § 1382 (noting federal courts generally agree motions to strike “should be

denied unless the challenged allegations have no possible relation or logical connection to



5
  In Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh Circuit held
decisions of the former Fifth Circuit rendered prior to close of business on September 30, 1981,
are binding in the Eleventh Circuit.
                                               11
the subject matter of the controversy and may cause some form of significant prejudice to

one or more of the parties to the action”).

       The moving defendants request the allegation contained in paragraph 45 of the

third amended complaint regarding Greenwood’s accident history be stricken as

immaterial, impertinent, and scandalous. (Doc. 36 at 17-19). 6 The undersigned is not

convinced the allegation has no possible relation or logical connection to this caution, but

regardless, the moving defendants have not demonstrated prejudice.

       The moving defendants assert the allegation is scandalous and will prejudice them

if not stricken because it “casts [] Greenwood in a derogatory light,” “add[s] shock

value,” and “tarnish[es] the good name of [] Greenwood.” (Doc. 36 at 18-19). The

undersigned questions whether citations from federal records are derogatory, shocking, or

likely to tarnish Greenwood’s name. This would seem to depend on context not provided

by the moving defendants. For example, whether the number of accidents reported by

Greenwood within the past 24 months is shocking or reflects poorly on Greenwood

depends at least in part on the number of drivers employed by Greenwood and the

number of accidents reported by other motor carriers comparable to Greenwood.

       The moving defendants also argue the allegation will prejudice them if not

stricken because it opens the door to discovery regarding accidents not related to the one

made the basis of this action. (Doc. 36 at 18-19). The moving defendants cite no

authority to support the proposition that the possibility discovery may be had on an

6
  Dismissal of the negligent hiring, training, and/or supervision claim, in connection with which
paragraph 45 is alleged, effectively moots the moving defendants’ request that the paragraph be
stricken. Nonetheless, the undersigned analyzes the merits of the request.
                                               12
allegation of questionable materiality or pertinence rises to the level of prejudice

sufficient to justify the drastic remedy of striking the allegation.

       For the foregoing reasons, the moving defendants’ request that paragraph 45 of the

third amended complaint be stricken is due to be denied. 7

III. Conclusion

       For the foregoing reasons, the motion filed by Malone and Greenwood (Doc. 36)

is GRANTED in part and DENIED in part. The moving defendants’ request that the

plaintiffs’ wantonness claim be dismissed pursuant to Rule 12(b)(6) is DENIED. The

moving defendants’ request that the plaintiffs’ negligent hiring, training, supervision, and

entrustment claims be dismiss pursuant to Rule 12(b)(6) is GRANTED, and these claims

are DISMISSED WITH PREJUDICE. The moving defendants’ request for a more

definite statement pursuant to Rule 12(e) is DENIED, and the moving defendants’

request that paragraph 45 of the third amended complaint be stricken pursuant to Rule

12(f) is DENIED.

       DONE this 19th day of September, 2019.



                                                     ______________________________
                                                     STACI G. CORNELIUS
                                                     U.S. MAGISTRATE JUDGE




7
  As a practical matter, even if the paragraph were stricken, it would remain visible on the public
record.
                                               13
